Citation Nr: 1616130	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-21 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed to include a major depressive disorder, including on a secondary basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965, with additional periods of active duty for training.

This appeal before the Board of Veterans' Appeals (Board) arises from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran submitted a notice of disagreement (NOD) in September 2009, and a statement of the case (SOC) was issued May 2010.  The Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in May 2010.  

The Veteran testified before a Decision Review Officer in May 2011.  A copy of the transcript from that hearing is associated with the claims file.  In October 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video-conference hearing before the Board.  A copy of the transcript from that hearing is associated with the claims file.

The Board remanded the matter to the Agency of Original Jurisdiction (AOJ) in November 2013, in order to afford the Veteran a hearing before the Board.  The AOJ has completed the requested development, and no further action is necessary to comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The matter is once again before the Board for appellate consideration of the issue on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.




FINDING OF FACT

The evidence of record is at least in relative equipoise as to whether the Veteran's current acquired psychiatric disorder, variously diagnosed as major depression and a mood disorder, is proximately due to or the result of the service-connected recurrent dislocation of the right shoulder.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, variously diagnosed as a major depressive disorder and a mood disorder, as secondary to a service-connected disability, are met.  38 U.S.C.A. §§ 1110 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such was harmless and will not be further discussed.


II. Service Connection 

The Veteran seeks to establish service connection for an acquired psychiatric disorder.  The Veteran maintains, in essence, that he has a current psychiatric disorder that can be attributed to his service-connected recurrent dislocation of the right shoulder.  See VA Form 21-4138, dated October 2009 (stating, "I contend that my depressive disorder is related to my right shoulder because I don't have a 100% use of my shoulder and have been denied employment several times because of my right shoulder").  He asserts that his symptoms of depression began shortly after his military service "when [he] started getting turned down for jobs on account of [not] pass[ing] the physical...because of [his] shoulder."  See Transcript of Board Hearing, dated October 2014.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established for any disease diagnosed after military service, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during active military service.  38 C.F.R. § 3.303(d) (2015).

Service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of a service-connected disorder.  38 C.F.R. § 3.310(a) (2015).  Also, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2015).  See also Allen v. Brown , 7 Vet. App. 439, 448 (1995).

In order to prevail under a theory of secondary service connection, there must be evidence of (1) a current disability, (2) a service-connected disability, and (3) a nexus, or link, between the current disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In the present case, there is no dispute that the Veteran has a current psychiatric disability.  VA medical records and examination reports establish that the Veteran has a current diagnosis of an acquired psychiatric disorder, variously diagnosed as a mood disorder NOS and a major depressive disorder NOS.  See June 2008 VAMC Psychiatry Initial Assessment; June 2011 Report of VA examination; January 2012 Report of VA examination.

Nor is there any real dispute that the service treatment records show that the Veteran suffered an injury to his right shoulder during service, for which service connection has been established for recurrent dislocation of the right shoulder.  See November 2011 Rating Decision.

As to a nexus, or link, between, the Veteran's currently shown psychiatric disability and his service-connected recurrent dislocation of the right shoulder, a VA psychiatrist, in February 2011, opined that the Veteran's current mental disorder is more likely related to his military service.  The VA psychiatrist, following psychiatric evaluation, entered an Axis I diagnosis of recurrent major depression-in remission, panic disorder secondary to claustrophobia, and pain disorder with psychological factors and a general medical condition-more likely due to the Veteran's military service.  See February 2011 VAMC Psychiatry Consult.  Similarly, in an August 2014 supplemental statement, the VA psychiatrist specifically addressed the relationship between the Veteran's in-service injury and the diagnosis of depression.  In this statement, the VA psychiatrist commented that the Veteran's injury caused him to only be able to do subsistence level work, resulting in "much pain and suffering, explaining that the Veteran's depression thus "compromised the quality of his life."  See August 2014 VA Supplemental Statement.  Consistently, during a May 2009 psychiatry consult, an examiner noted the Veteran's concerns about his physical disability and commented that his having to earn less pay for work that did not require a physical examination was identified as the basis for much of his anger and depression.  See May 2009 Psychiatry Consult.

As to the Veteran's current psychiatric disorder, variously diagnosed to include a major depressive disorder, the VA psychiatrist indicated that this disorder is due to the Veteran's "general medical condition."  Since the VA psychiatrist's reports focused on the disability of the Veteran's in-service injury as the same trauma which gave rise to a major depressive disorder, it must be concluded that the "in-service injury" and "medical condition" referred to by the VA psychiatrist relate to the Veteran's right shoulder, for which service-connection is in effect for recurrent dislocation of the right shoulder.

Notably, in the opinion provided by VA in June 2011, the VA examiner concluded that the Veteran's current mental health condition is not caused by, or a result of fear for his life as a result of service.  Specifically, the VA examiner noted that a review of the medical record does not provide a basis for the February 2011 VA medical opinion, commenting that it would be "really far-fetched" to relate his current depressive disorder with being in fear for his life during the Gulf of Tonkin 43 years ago.  While this opinion would appear to be probative medical guidance against a finding of direct service connection for the psychiatric disorder itself, the Board observes that the June 2011 opinion is notably silent as to the Veteran's contention of a secondary relationship between his service-connected left shoulder disability and its effect on his current mental health diagnoses.

The deficiency in the June 2011 VA report was subsequently addressed by way of a query posited to the January 2012 VA examiner.  This VA examiner expressed the opinion that it would be a resort to mere speculation to opine as to whether the Veteran's depressive disorder NOS is due to his service-connected right shoulder condition, noting the Veteran's reports of experiencing chronic pain in both shoulders, his left knee, and chronic medical concerns as the rationale for this opinion.  In this context, the Board does observe that service-connection is not in effect for disabilities of the Veteran's left shoulder and his left knee-disabilities of which the VA examiner seems to identify, at least implicitly, as other factors contributing to the Veteran's chronic pain and physical limitations which would also putatively gave rise to the diagnosis of a depressive disorder.

In reviewing the totality of the evidence, including the February 2011, January 2012 and August 2014 VA reports, the Board determines that with resolution of all reasonable doubt in favor of the Veteran, service connection for an acquired psychiatric disorder, variously diagnosed as a major depressive disorder and a mood disorder, is warranted.  In this function, the Veteran's contention that his psychiatric disability is caused by the physical effects of his service-connected right shoulder disability is supported by the medical diagnosis and opinion entered in February 2011 and August 2014, and is opposed by the medical opinion entered in January 2012.  However, the Veteran's extensive medical record as a whole lends support, in effect, to both the foregoing opinions.  In such cases, where the evidentiary record is evenly balanced, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Board determines that the Veteran's psychiatric disability, variously diagnosed a major depressive disorder and a mood disorder, is proximately due to or the result of the service-connected recurrent dislocation of the right shoulder.  Accordingly, the appeal is granted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as a major depressive disorder and a mood disorder, as secondary to a service-connected disability, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


